Name: Commission Regulation (EC) No 614/94 of 18 March 1994 authorizing the French and German intervention agencies to put up for sale by tender 225 000 tonnes of maize for export in the form of maize groats and meal
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 19 . 3 . 94 Official Journal of the European Communities No L 77/31 COMMISSION REGULATION (EC) No 614/94 of 18 March 1994 authorizing the French and German intervention agencies to put up for sale by tender 225 000 tonnes of maize for export in the form of maize groats and meal rules, in particular those laid down in Regulation (EEC) No 2131 /93 ; Whereas to ensure that the operation is carried out smoothly and to aviod any disturbance of the internal market, it should be stipulated that securities may be released only after presentation of proof that the maize groats and meal have left the Community's customs terri ­ tory ; Whereas,where removal of the maize is delayed by more than five days or the release of one of the required securi ­ ties is delayed for reasons imputable to the intervention agency, the Member State concerned should pay compen ­ sation ; Whereas the French and German intervention agencies should take all additional measures compatible with the provisions in force to ensure that the scheme operates smoothly and that the Commission is kept informed ; Whereas the conclusion of new contracts requires the measure to be implemented as a matter of urgency, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals ('), as amended by Commission Regula ­ tion (EEC) No 2193/93 (2), and in particular Article 5 thereof, Whereas Commission Regulation (EEC) No 2131 /93 (3), as last amended by Regulation (EC) No 120/94 (4), lays down the procedures and conditions for the disposal of cereals held by intervention agencies ; Whereas on the one hand the French and German inter ­ vention agencies have large stocks of maize and on the other hand there is a heavy demand for maize groats and meal on the world market ; whereas the resale of part of the maize from French and German intervention stocks, for export on world market terms in the form of maize groats and meal after processing, should therefore be permitted ; whereas provision should be made for inter ­ vention stocks to be used to supply the Community processing industry during the period 23 March to 25 May 1994 at competitive prices ; Whereas, to avoid interference with the economic effects of the following market year, the maize groats and meal must be exported by 31 August 1994 at the latest ; Whereas conversion rate should be set to determine the quantity of maize groats and meal to be exported on the basis of the maize used ; Whereas the specific nature of the operation requires greater flexibility in the mechanisms and obligations governing the resale of intervention stocks and the exclu ­ sion of any refund or monthly increase ; whereas special procedures must be laid down to ensure that the opera ­ tions are properly carried out and monitored ; whereas to that end provision should be made for a system of securi ­ ties to ensure that the aims of the measure are achieved without placing excessive burdens on operators ; whereas derogations should accordingly be made from certain HAS ADOPTED THIS REGULATION : Article 1 1 . The French and German intervention agencies are authorized to issue a standing invitation to tender for the sale on the Community market of 225 000 tonnes of maize. 2. A corresponding quantity of maize groats and meal must be exported to third countries, in accordance with the coefficients referred to in Article 6. 3. The regions in which the maize is stored are listed in Annex I. 4. The intervention agencies shall publish the notice of invitation to tender referred to in Article 12 of Regulation (EEC) No 2131 /93 at least three days before the date set for the first partial invitation to tender. Article 2 Subject to the provisions of this Regulation, the sales of maize referred to in Article 1 shall take place in accor ­ dance with the procedure and conditions laid down in Regulation (EEC) No 2131 /93 . (  ) OJ No L 181 , 1 . 7. 1992, p. 21 . (2) OJ No L 196, 5. 8 . 1993, p. 22. (3) OJ No L 191 , 31 . 7. 1993, p. 76. (4) OJ No L 21 , 26. 1 . 1994, p. 1 . No L 77/32 19 . 3. 94Official Journal of the European Communities Invitation to tender opened by Regulation (EC) No 614/94  Tender dated , Adjudication ouverte par le rÃ ¨glement (CE) n ° 614/94  offre du , Gara bandita dal regolamento (CE) n. 614/94  offerta del , Inschrijving geopend bij Verordening (EG) nr. 614/94  Offerte van , Concurso aberto pelo Regulamento (CE) n? 614/94  Proposta de Article 3 1 . The time limit for submitting tenders for the first partial invitation to tender shall be 10 a.m. (Brussels time) on Wednesday 23 March 1994. 2. The time limit for submitting tenders for the subse ­ quent partial invitations to tender shall be 1 p.m. (Brussels time) each Wednesday. The time limit for the last partial invitation to tender shall be 25 May 1994. 3 . Tenders must be submitted to the French and German intervention agbencies. Article 4 1 . Interested parties shall submit a tender to the competent . French and German authorities either in writing against an acknowledgement of receipt or by telex, telegram or fax. 2 . The tender shall indicate :  the reference of the invitation to tender,  the name and full address of the tenderer and, where appropriate, his telex or fax number,  the quantity of maize to be exported in the form of graots and meal,  the proposed purchasing price per tonne in ecus . 3 . Tenders must be accompanied by an application for an export licence for maize groats and meal falling within product codes : 1103 13 10 100, 1103 13 10 300 or 1103 13 10 500. 4. Tenders may not be for more than the maximum quantity available for each time limit for submitting tenders . 5 . Tenders not submitted in accordance with para ­ graphs 1 to 4 or which contain conditions other than those laid down in the invitation to tender shall be invalid . Article 5 1 . No export refund shall be granted for exports carried out pursuant to this Regulation . 2. Customs export formalities for maize groats and meal equivalent to that which would be obtained from the cereals awarded must be completed within 90 days of the date of the award and not later than 31 August 1994. 3 . Export licences issued under this invitation to tender must bear the following entry in section 22 : 4. Notwithstanding Article 9 of Commission Regula ­ tion (EEC) No 3719/88 ('), the rights deriving from the licence referred to in this Article shall not be transferable. Article 6 For the determination of the quantity of maize groats and meal to be exported, the quantity of maize awarded shall be divided by the following : 1,8 where the product falls within code 1103 13 10 100 1,4 where the product falls within code 1103 13 10 300 1,2 where the product falls within code 1103 13 10 500. Article 7 1 . The French and German intervention agencies shall inform the Commission of the tenders received within two hours of the expiry of the time limit for the submis ­ sion of tenders. The information must be sent in the form laid down in Annex II to one of the telex or fax numbers listed in Annex III . Where no tenders are receieved, the agency concerned shall inform the Commission within the same time limit. 2. The French and German intervention agencies shall inform the Commission on a monthly basis of the quanti ­ ties of maize removed pursuant to this Regulation . Article 8 1 . On the basis of the tenders submitted and notified, the Commission shall decide, in accordance with the procedure laid down in Article 23 of Regulation (EEC) No 1766/92 :  either to fix a minimum selling price,  or not to proceed with the invitation to tender. 2 . Where a minimum selling price is fixed, the contract shall be awarded to the tenderers) submitting offers at or above that minimum price. Article 9 1 . The successful tenderer shall notify the storer and the intervention agency in writing at least 10 days in advance of his intention to remove the merchandise . Removal must take place by 30 June 1994 at the latest. LicitaciÃ ³n abierta en virtud del Reglamento (CE) nÃ ¼ 614/94  Oferta de Licitation, der er Ã ¥bnet i henhold til forordning (EF) nr. 614/94  Bud af , Ausschreibung gemÃ ¤Ã  Verordnung (EG) Nr. 614/94  Gebot vom Ã Ã ·Ã ¼Ã ¿ÃÃ Ã ±Ã Ã ¯Ã ± ÃÃ ¿Ã ÃÃ Ã ±Ã ³Ã ¼Ã ±Ã Ã ¿ÃÃ ¿Ã ¹Ã µÃ ¯Ã Ã ±Ã ¹ Ã ²Ã ¬Ã Ã µÃ ¹ Ã Ã ¿Ã Ã ºÃ ±Ã ½Ã ¿ ­ Ã ½Ã ¹Ã Ã ¼Ã ¿Ã  (Ã Ã ) Ã ±Ã Ã ¹S. 614/94  ÃÃ Ã ¿Ã Ã Ã ¿Ã Ã ¬ Ã Ã ·Ã  , (') OJ No L 331 , 2. 12 . 1988 , p. 1 . 19 . 3 . 94 Official Journal of the European Communities No L 77/33 within 15 working days of the date on which the successful tenderer submits proof that the maize groats and meal have left the Community's customs territory. 3 . Except in duly substantiated exceptional cases, in particular the opening of an administrative enquiry, any release of the securities provided for in this Article after the time limits specified herein shall confer an entitle ­ ment to compensation from the Member State amounting to ECU 0,015 per 10 tonnes of groats and meal for each day's delay. Such compensation shall not be charged to the European Agriculture Guidance and Guarantee Fund. 4. The primary requirement within the meaning of Article 20 of Commission Regulation (EEC) No 2220/85 shall be payment of the purchase price for the maize and export of the groats and meal within the time limit laid down under cover of the export licence referred to in Article 1 (3). Article 12 1 . Notwithstanding Article 12 of Regulation (EEC) No 3002/92, the export licence for the maize groats and meal must bear the words : GraÃ ±ones y sÃ ©mola de maÃ ­z sin derecho a restituciÃ ³n  Reglamento (CE) n ° 614/94, Gryn og groft mel af majs uden restitutionsydelse  Forordning (EF) nr. 614/94, 2. Before the lot awarded is removed, the intervention agencies and the successful tenderer shall take a reference sample in accordance with the method laid down in Commission Regulation (EEC) No 689/92 ('). Where the final results of the analysis of the sample indi ­ cate a significant difference between the quality of the maize to be removed and the quality as described in the notice of invitation to tender referred to in Article 1 of this Regulation , the successful tenderer may refuse the merchandise. A significant difference shall be a discrepancy of more than a kilogram for the specific weight, one percentage point for the moisture content, one percentage point for the impurities referred to under B.2 and B.4 and one percentage point for the impurities referred to under B.5, the percentage admissible for noxious grains, however, remaining as laid down in the Annex to Regulation (EEC) No 689/92. 3. Where the successful tenderer refuses the merchan ­ dise, as provided for in the second subparagraph of para ­ graph 2, the intervention agency concerned shall supply him with another lot of intervention maize of the requi ­ site quality, at no extra charge, within eight days. 4. If removal of the maize is delayed by more than five days after the date of acceptance of the lot to be removed by the successful tenderer for reasons imputable to the intervention agencies, the Member State shall be respon ­ sible for the payment of compensation. Article 10 The successful tenderer shall pay for the maize before removing it at the price indicated in the tender. The payment due for each of the lots to be removed shall be indivisible . Article 11 1 . The security lodged pursuant to Article 13 (4) of Regulation (EEC) No 2131 /93 must be released for the corresponding quantities of maize once the licences for the export of maize groats and meal have been issued to the successful tenderers, and for the quantities for which the tender has not been accepted. 2. The obligation to export from the Community shall be covered by a security amounting to ECU 50 per tonne of maize, of which ECU 25 per tonne shall be lodged upon issue of the licence for the export of maize groats and meal, for the corresponding quantity of maize and the balance of ECU 25 per tonne before removal of the cereals . Notwithstanding Article 15 (2) of Commission Regulation (EEC) No 3002/92 (2), the amount of ECU 50 per tonne of maize processed into groats and meal must be released Grob- und FeingrieÃ  von Mais ohne Ausfuhrerstattung  Verordnung (EG) Nr. 614/94, Ã Ã »Ã ¹Ã ³Ã ¿Ã Ã Ã ¹Ã ± Ã ºÃ ±Ã ¹ Ã Ã ¹Ã ¼Ã ¹Ã ³Ã ´Ã ¬Ã »Ã ¹Ã ± Ã ±Ã Ã ±Ã ²Ã ¿Ã Ã ¯Ã Ã ¿Ã ÃÃ ¿Ã Ã ´Ã µÃ ½ ÃÃ ±Ã Ã ­Ã Ã ¿Ã Ã ½ Ã ´Ã ¹Ã ºÃ ±Ã ¯Ã Ã ¼Ã ± Ã µÃÃ ¹Ã Ã Ã Ã ¿Ã Ã ®Ã   Ã Ã ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã Ã  (Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 614/94, Maize groats and meal not eligible for refund  Regula ­ tion (EC) No 614/94, Gruaux et semoule de maÃ ¯s ne donnant pas droit a restitu ­ tion  RÃ ¨glement (CE) n0 614/94, Semole e semolini di granturco che non danno diritto a restituzione  Regolamento (CE) n. 614/94, Gries en griesmeel van maÃ ¯s zonder recht op restitutie  Verordening (EG) nr. 614/94, Grumos e sÃ ªmolas de milho sem direito a restituiÃ §Ã £o  Regulamento (CE) n? 614/94. 2. The use of one of the customs warehousing or free zone schemes is prohibited. Article 13 The French and German intervention agencis shall take all necessary steps to ensure compliance with the provi ­ sions of this Regulation . It shall inform the Commission weekly, within the Management Committee for Cereals, of the progress of the invitation to tender. Article 14 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. (') OJ No L 74, 20. 3 . 1992, p . 18 . (2) OJ No L 301 , 17. 10 . 1992, p. 17. No L 77/34 Official Journal of the European Communities 19 . 3 . 94 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 March 1994. For the Commission Rene STEICHEN Member of the Commission ANNEX I Regions of storage (tonnes) Region of storage Quantities FRANCE :  Amiens 10 000  Bordeaux 1 5 000  Clermont-Ferrand 6 000  Dijon 10 000  Lille 7 000  Lyon 20 000  Nancy 15 000  Nantes 10 000  Orleans 1 5 000  Paris 10 000  Poitiers 10 000  Rouen 7 000  Toulouse 15 000 GERMANY :  Hessen/Rheinland-Pfalz/Baden-Wurttemberg/ Saarland/Bayern 74 577 19 . 3 . 94 No L 77/35Official Journal of the European Communities ANNEX II Standing invitation to tender for 225 000 tonnes of maize held by the the French and German intervention agencies for export in the form of maize groats and meal 1 2 3 4 5 Registration number of the tender Lot No Quantityin tonnes Offer price (ECU/tonne) (') Increases ( + ) and reductions (  ) (ECU/tonne) p.m . 1 2 3 etc . (') This price includes the increases and reductions applicable to the lot for which the tender is submitted . ANNEX III The only telex and fax numbers in Brussels to be used are : DG IV/C/ 1 (for the attention of Mr Thibault/Mr Brus) :  telex : 22037 AGREC B 22070 AGREC B (Greek characters)  fax : 295 25 15 296 10 97 296 20 05